DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28 and 31 are objected to because of the following informalities: The claims should be ended with a period. In addition, the claims cite “the waveguide” with insufficient antecedence basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-4, 6-7, 9-12, 14, 17-19, 21, 29-30, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musete et al. (US 2018/0088509).
Regarding to claims 1, 11, 17:
	Musete et al. discloses a web handling apparatus, comprising:
	an entrance to receive a print medium (FIG. 2A shows the webpath of the web W starting from exiting roller 3 (forming the entrance of the webpath) and ending at roller 50);
              a first web guide (FIGs. 4A and 5, element 11) to engage the print medium (FIG. 4A, element W);
              a second web guide (FIG. 4A and 5, element 232) to engage the print medium to adjust a contact area between the first web guide (FIG. 4A, element 11) and the print medium (FIG.4A, element W) upon moving between a plurality of points on a guide path (FIG. 4A shows at least two positions of the second web guide 232), wherein the contact area has a first angle value when the second web guide is located at a first position on the guide path, and has a second angle value when the second web guide is located at a second position on the guide path (As shown in FIG.4A1, the angle of the print medium W that comes into the contact with element 11 varies in accordance with the position of element 232, wherein the length of a web path the same as the web guide changes positions between the second position and the first position (FIG. 4A and 5 show that the web paths corresponding to two positions of element 232 have the same length);
	a guideway coupled to the second web guide to enable movement of the second web guide between the plurality of points on the guide path (FIG. 4A, element 231); and   
               a third web guide (FIG. 5: The element below element 232) to engage the print medium to form the web path with the first web guide; and 
	an exit (FIG. 2A shows the webpath of the web W starting from exiting roller 3 (forming the entrance of the webpath) and ending at roller 50 (forming the exit of the webpath));
Regarding to claims 3-4, 18-19: wherein the second web guide moves between the plurality of points on the guide path between the first web guide and the third web guide (FIG. 4A and 5, element 232), wherein the web path has a first position when the second web guide is located at the first position on the guide path and has a second position when the second web guide is located at the second position on the guide path (FIG. 4A and 5 show two positions of element 232 on the web path).
Regarding to claims 6-7, 11-12, 14: further comprising an actuator coupled to the second web guide to move the second web guide between the plurality of points on the guide path, wherein the actuator receives one or more signals from a controller to move the second web guide between the plurality of points on the guide path (FIG. 4A and 5, element 231).
Regarding to claims 9-10, 21: wherein the first and second web guides may comprise at least one of a roller and a bar (FIG. 4A, element 232 is a bar), further comprising a printer to receive the print medium and mark the print medium (FIG. 2A, element 10).
Regarding to claims 29-30 and 32-33: wherein the length of the web path includes tangential portions and the web path corresponds to the path of a tight web (FIG. 4A: The tangential portions are where the web contacts to the webguides to tighten the path).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musete et al. (US 2018/0088509) in view of Shih et al. (US 2005/0195270).
Musete discloses the claimed invention as discussed above except wherein adjusting a contact area between the first web guide and the print medium is based on a temperature of the waveguide. 
Shih et al. discloses a printer for forming images on a web, comprising a temperature sensor (FIG. 17, element 102) for sensing temperature of a first webguide (FIGs. 16-17, elements 42, 48) and a controller (FIG. 17, element 104) for controlling a position of a second webguide (FIGs. 15-16, element 98) to adjust a contact area between the web and the first webguide accordantly to the sensed temperature (FIGs. 15-16: The contact area corresponds to the angle W1. Paragraph [0067]: The position of the warp angle regulator 98 is adjusted in accordance to the temperature sensor). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Musete’s printing apparatus to include a temperature sensor, wherein the FIGs. 14-17).
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
In response to Applicant’s Remarks, the Examiner cites that, since the movement of element 232 (shown in FIG. 5 of Musete et al.) on the circle with the center R is similar to that of the roller 210 of the application (FIG. 2B), such movement of element 232 (in Musete et al.) would result the same as that caused by the movement of roller 210 of the application. Such result is that the length of the web path is the same at the different positions of element 232 (in Musete et al.) and roller 210 (of the application). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853